El Juez Asociado Señor Ortiz
emitió la opinión del Tribunal en las partes I y III.
Los presentes casos consolidados tienen un elemento en común: en ambos se impugna la constitucionalidad de la última oración del Art. 41.090(1) del Código de Seguros, 26 L.P.R.A. see. 4109(1), al fijar un término máximo de dos años para la iniciación de una acción por impericia médicohospitalaria. La referida sección establece:
(1) Los términos de prescripción contenidos en esta sec-ción serán los únicos aplicables a las acciones de daños por culpa o negligencia (malpractice) que se inicien contra pro-fesionales en el cuidado de salud e instituciones para el cui-dado de salud.
La acción por alegados daños por culpa o negligencia (malpractice) comenzará, independientemente de lo dis-puesto en otra ley, dentro de un año a partir de la fecha en que ocurrió el daño que dio lugar a la acción, o dentro de un año desde el momento en que el daño fue descubierto o debió haber sido descubierto con' la debida diligencia. En ningún caso se podrá iniciar la acción más tarde de-dos años, desde la fecha en que ocurrió el daño que dio lugar a la causa de acción. (Énfasis suplido.)
Por los fundamentos que expondremos a continuación re-solvemos que la limitación de dos años resulta inválida por ser *679contraria a las cláusulas constitucionales sobre igual protec-ción de las leyes y debido proceso de ley.
En el primer caso (1) la codemandante Lydia Alicea re-cibía tratamiento con los odontólogos doctores Córdova Itu-rregui y López Reyes. Era paciente habitual del doctor Cór-dova. El 26 de diciembre de 1981 visitó su consultorio para la extracción de una muela. En dicha ocasión la atendió el doctor López quien le encontró una pelotita dura que le impidió ex-traer la muela. Le recetó antibióticos y le dio una cita posterior con el doctor Córdova.
En 1982 la señora Alicea regresó al consultorio donde el doctor Córdova le tomó una radiografía. El 15 de marzo le hizo una limpieza oral y el 29 de abril la sometió a una inter-vención quirúrgica por tener una infección en el área tratada. La demandante alega tener serios problemas en el área oral desde entonces. Posteriormente otro galeno, el Dr. Ángel Otero Viera, le informó que padecía de parestesia (2) post-quirúrgiea en el lado izquierdo, posiblemente permanente.
La demandante y su esposo instaron acción en daños y per-juicios el 6 de marzo de 1984 contra los doctores Córdova y López. El doctor López presentó moción de sentencia sumaria donde alegó que su única intervención con la señora Alicea había ocurrido el 26 de diciembre de 1981, por lo que cual-quier daño que él particularmente le pudiese haber ocasionado ocurrió en dicha fecha. Invocando el término prescriptivo de dos años del Art. 41.090, alegó que la acción contra él instada estaba prescrita.
El Tribunal Superior de Bayamón, por voz del Juez Enrique Rivera Santana, emitió una opinión y resolución en la que resuelve que la última oración del referido artículo es *680inconstitucional y que el término que tenía la demandante para iniciar su acción era de un año a partir del conocimiento del daño, Ortiz v. Municipio de Orocovis, 113 D.P.R. 484 (1982), habiendo sido, por ende, presentada en tiempo. (3) De ésta recurren, en casos consolidados, el demandado doctor López y el Procurador General en nombre del Departamento de Justicia y el E.L.A.
En el otro caso, (4) el 6 de febrero de 1981 la codeman-dante Idida Seguí Class fue intervenida quirúrgicamente por el Dr. Amado Pastor para practicarle una histerectomía(5) por un fibroma en el útero. Alega que cierto tiempo después comenzó a sentir dolores y síntomas extraños en el área abdominal y acudió nuevamente al doctor Pastor. Éste le ordenó unas radiografías, tomadas el 23 de febrero de 1984, las cua-les revelaron la existencia de unas pinzas que, en el curso de la operación practicada, habían sido dejadas en su abdomen. En ese momento, según alega la demandante, es que se entera de la existencia del daño. Como resultado de ello tuvo que ser sometida a una segunda intervención para la remoción del objeto.
La demanda fue presentada el 21 de marzo de 1984, o sea, un mes después de enterarse del daño. El doctor Pastor pre-sentó moción de desestimación en la que alega que la demanda está prescrita por ser presentada después de cumplirse el término de dos años establecido en la referida See. 4109(1). La parte demandante presentó una “Segunda Moción Com-plementaria en Oposición a la Moción de Desestimación” en la que ataca directamente la constitucionalidad de la referida sección.
*681El Tribunal Superior de San Juan dictó sentencia suma-ria a favor de los demandados, sin entrar a considerar la constitucionalidad de la sección, fundamentándose en que la facultad de derogar la misma reside en la Asamblea Legisla-tiva. De dicha sentencia recurre ante nos la parte demandante en solicitud de revisión.
I
Durante los años setenta en Estados Unidos surgió una crisis económica en el cuidado de la salud. Dicha crisis se ma-nifestó en un incremento en la cantidad de demandas por daños por culpa o negligencia con su correspondiente aumento en los costos de los servicios médicos y una escasez en la dis-ponibilidad de seguros para los médicos y hospitales. J. P. Witherspoon, Constitutionality of the Texas Statute Limiting Liability for Medical Malpractice, 10 Tex. Tech. L. Rev. 419 (1979); M. S. Kinney, Medical Malpractice Statute of Limitations as Special Legislation, 55 Chi.-Kent L. Rev. 519 (1979). Aunque muchos comentaristas opinan que la exis-tencia de la crisis fue grandemente exagerada y respondía a un interés de las compañías de seguros por aumentar las primas del seguro por impericia médica, (6) lo cierto es que entre 1975 y 1977 cuarenta y nueve estados aprobaron legis-lación para aliviar la alegada crisis. Witherspoon, op. cit., *682pág. 419. Nuestra Legislatura respondió. Aprobó la Ley Núm. 74 de 30 de mayo de 1976, subsiguientemente enmen-dada por la Ley Núm. 55 de 18 de julio de 1978 (26 L.P.R.A. see. 4101 y ss.). La misma fue creada para “enfrentarse al ‘problema de encarecimiento, escasez y pérdida’ del seguro de responsabilidad profesional para médicos e instituciones hos-pitalarias, y por tanto a los ‘aumentos en los costos de los servicios de salud y serias limitaciones al ejercicio cabal y pleno de la medicina’, lo que tenía consecuencias ‘para la sa-lud, el bienestar y la estabilidad del pueblo en general’ ”. Vázquez Negrón v. E.L.A., 109 D.P.R. 19, 21 (1979); Exposición de Motivos, Ley Núm. 55 de 18 de julio de 1978. En el In-forme de la Comisión de Hacienda de 25 de abril de 1976 para la Ley Núm. 74 se expone que:
Esta medida tiene como propósito enmendar el Código de Seguros de Puerto Rico, a los efectos de establecer un programa de seguros de responsabilidad profesional médica hospitalaria. La multiplicidad de pleitos judiciales donde se reclama indemnización por daños y perjuicios contra médi-cos y hospitales por razón de culpa o negligencia en la prác-tica profesional ha provocado un alza considerable en el costo del seguro de que para cubrir esa responsabilidad se provee a médicos y profesionales. La medida que ahora se informa va dirigida, entre otras cosas a reducir y a limitar el costo de seguro de responsabilidad para profesionales en el cuidado de la salud e instituciones dedicadas a ello.(7)
Las leyes creadas para resolver la alegada crisis tienen la intención de reducir y limitar grandemente la responsa-bilidad civil de los profesionales en el cuidado de la salud. Witherspoon, op. cit., pág. 419; Kinney, op. cit, pág. 519. En Puerto Rico uno de los mecanismos utilizados para lograrlo es *683el establecimiento de un plazo absoluto de dos años dentro del cual se debe llevar la acción. Así se evita que se lleve una ac-ción después de transcurrido dicho término, aun si el daño es descubierto con posterioridad a su transcurso. Rodríguez v. Barreto, 113 D.P.R. 541, 545 (1982).
A modo de comparación veamos los plazos de los diferen-tes estados según su duración: 2 años: Georgia (Ga. Code Ann., Secs. 3-1102, 3-1103), Indiana (Ind. Code Ann., Secs. 16-9.5-3-1,16-9.5-3-2), Texas (Tex. Rev. Civ. Stat. Ann., Art. 4590), South Dakota (S.D. Comp. Laws Ann., Sec. 15-2-14.1); 2 años y 6 meses: New York (N.Y. Civ. Prac. Law., Sec. 214a); S años: Arizona (Ariz. Rev. Stat., Sec. 12-564), California (Cal. Civ. Proc. Code, Sec. 340.5), Delaware (Del. Code, Tit. 18, Sec. 6856), New Mexico (N.M. Stat. Ann., See. 41-5-13), Oklahoma (Okla. Stat. Ann., Tit. 76, Sec. 18), Tennessee (Tenn. Code Ann., Sec. 23-3415), Colorado (Colo. Rev. Stat., Sec. 13-80-105), Connecticut (Conn. Gen. Stat. Ann., See. 52-584), Lousiana (La. Rev. Stat. Ann., Art. 9:5628); U años: Alabama (Ala. Code, 6-5-480), Kansas (Kan. Civ. Proc. Stat. Ann., Sec. 60-513), Nevada (Nev. Rev. Stat., Sec. 41 A. 097), Ohio (Ohio Rev. Code Ann., Sec. 2305.11), North Carolina (N.C. Gen. Stat., Sec. 1-15); 5 años: Maryland (Md. Cts. and Jud. Proc. Code Ann., Sec. 5-109), Oregon (Or. Rev. Stat., Sec. 12.110), Montana (Mont. Rev. Codes Ann., Sec. 93-2624), Kentucky (Ky. Rev. Stat. Ann., Sec. 413.140); 6 años: South Carolina (S.C. Code, Sec. 15-3-545), Hawaii (Haw. Rev. Stat., Sec. 657-7.3), Iowa (Iowa Code Ann., Sec. 614.1), North Dakota (N. D. Cent. Code, See. 28-01-18); 7 años: Florida (Fla. Stat. Ann. Sec. 95.11), Vermont (Vt. Stat. Ann., Tit. 12, Sec. 521); 8 años: New Hampshire (N.H. Rev. Stat. Ann., Sec. 507-c:4), Washington (Wash. Rev. Code Ann., Sec. 4.16-350); 10 años: Missouri (Mo. Ann. Stat., Sec. 516-105), Nebraska (Neb. Rev. Stat., Sec. 25-222), Utah (Utah Code Ann., Sec. 78-12-28). Finalmente, el estatuto de Michigan establece un término *684prescriptivo de 2 años computados a partir del momento en que finalice el tratamiento del médico demandado. (Mich. Comp. Laws Ann., Sec. 600.5838.)
La razón de ser de los estatutos de prescripción fue delineada por este Tribunal en Colón Prieto v. Géigel, 115 D.P.R. 232, 243 (1984), en los siguientes términos:
La institución de la prescripción extintiva aspira a ase-gurar la estabilidad de la propiedad y la certidumbre de los demás derechos. Agulló v. ASERCO, 104 D.P.R. 224, 248 (1975). Su innegable necesidad y valor responden a “una presunción legal de abandono, derivada del hecho del trans-curso de un tiempo determinado sin reclamar un derecho”. Eisele v. Orcasitas, 85 D.P.R. 89, 93 (1962). Sin embargo, ninguno de los intereses a los cuales responde es absoluto —de un lado salvaguardar un derecho y del otro, darle ca-rácter definido a la incertidumbre de una posible reclama-ción— sino que deben ser aquilatados en su justa proyec-ción. (Énfasis suplido.)
En Ortiz v. Municipio de Orocovis, supra, págs. 487-488, dijimos “que el fundamento de prescripción debe concebirse objetivamente, pues por ella ‘se asegura la estabilidad de la propiedad y la certidumbre de los demás derechos. La economía y la vida jurídica sufrirían grave quebranto si el estado de hecho, representado por el ejercicio o no ejercicio de un derecho, no viniere a convertirse por el transcurso del tiempo en un estado de derecho inatacable’ ”. Véanse, además, González v. Pérez, 57 D.P.R. 860 (1941); Cruz v. González, 66 D.P.R. 212 (1946); Sánchez v. Cooperativa Azucarera, 66 D.P.R. 346 (1946). El establecimiento de estatutos de prescripción es un asunto de política pública de los estados y su determinación recae exclusivamente en la Legislatura. Anderson v. Wagner, 402 N.E.2d 560, 567 (1980); Kenyon v. Hammer, 688 P.2d 961, 971 (Ariz. 1984); Martínez v. California, 444 U.S. 277, 282 (1980); Owen v. Wilson, 537 S.W.2d 543, 545 (1976): Logan v. Zimmerman Brush Co., *685455 U.S. 422, 434 n. 7 (1982); Rohrábaugh v. Wagoner, 413 N.E.2d 891 (Ind. 1980); Short v. Texaco, Inc., 406 N.E.2d 625 (Ind. 1980). El Estado tiene amplia discreción para limi-tar el tiempo en el que se puede interponer una reclamación. Stephens v. Snyder Clinic Ass’n, 631 P.2d 222, 234 (1981); Elam v. Bruenger, 193 P.2d 225 (1948); M. Firestone, Prescription — What You Don’t Know Can Hurt You, 58 Tul. L. Rev. 1547, 1549 (1984). Dicha acción legislativa tiene una presunción de validez. Hermina González v. Srio. del Trabajo, 107 D.P.R. 667, 674 (1978); Sak v. Votteler, 648 S.W.2d 661, 664 (1983); Smith v. Davis, 426 S.W.2d 827, 831 (1968).
Sin embargo, dada la importancia del derecho aquí ex-puesto, no debemos incurrir en el error judicial previsto por R. Lockaby en su artículo Constitutional Challenges to Medical Malpractice Review Boards, 46 Tenn. L. Rev. 607, 645 (1979):
State courts that have swept aside the equal protection argument have seriously shirked their judicial responsibilities. Proper scrutiny of the constitutional validity of state legislation demands more than a perfunctory deferral to the legislature’s conclusions regarding the existence of a health care crisis in the particular state. The courts also discredit themselves in their analysis of constitutional issues, especially the issue of equal protection, when they so characteristically state at the beginning of their opinions that “the constitutionality of state legislation must be presumed” or that “courts should be hesitant in their rejection of state legislation on constitutional grounds”.
Distinto al caso de Rodriguez v. Barreto, supra, donde no se entró a considerar la constitucionalidad de la ley por no ser esa la pregunta certificada, en los recursos ante nuestra con-sideración se ataca expresamente la constitucionalidad de la See. 4109 del Código de Seguros. Por contener éstos un asunto constitucional sustancial, ejercitamos nuestra jurisdicción apelativa. P.S.P., P.P.D., P.I.P. v. Romero Barceló, 110 *686D.P.R. 248, 255 (1980); Soltero Peralta v. Srio. de Hacienda, 86 D.P.R. 26, 28 (1962); Ortiz v. Burgos, 85 D.P.R. 42, 44-45 (1962).
II
Se alega que la Sec. 4109 es inconstitucional porque viola a los recipientes del daño su derecho a la igual protección de las leyes y al debido proceso de ley, consagrados en el Art. II, Sec. 7 de la Constitución del Estado Libre Asociado de Puerto Rico, ya que en estos casos la citada sección tiene el efecto de privar a los demandantes de su causa de acción antes de saber que la tenían. (8)
La igual protección de las leyes no exige un trato igual para todos los ciudadanos. Zachry International v. Tribunal Superior, 104 D.P.R. 267, 277 (1975); Pueblo v. Matías Castro, 90 D.P.R. 528, 531 (1964). El Estado tiene la facultad de establecer clasificaciones. La existencia de una clasifica-ción no implica per se que ha habido una violación a dicha cláusula constitucional. P.S.P., P.P.D., P.I.P. v. Romero Barceló, supra, pág. 260. Aunque no se exige una perfección de la Legislatura al establecer una clasificación, Hermina González v. Srio. del Trabajo, supra, se prohíbe el establecimiento de un trato desigual injustificado. Zachry International v. Tribunal Superior, supra, pág. 277.
Para la determinación de la razonabilidad de una clasi-ficación legislativa ante un ataque constitucional de igual protección, se han establecido tres escrutinios o criterios: (a) el escrutinio estricto, (b) el escrutinio intermedio y (c) el escrutinio tradicional, también conocido como el escrutinio del nexo racional o escrutinio deferencial. Vélez v. Srio. de *687Justicia, 115 D.P.R. 533 (1984); Marina Ind., Inc. v. Brown Boveri Corp., 114 D.P.R. 64 (1983); León Rosario v. Torres, 109 D.P.R. 804 (1980); Zachry International v. Tribunal Superior, supra.
El escrutinio intermedio es activado cuando la clasifica-ción legislativa afecta “intereses individuales importantes, aunque no necesariamente fundamentales, y el uso de crite-rios sensitivos de clasificación, aunque no sean necesaria-mente sospechosos”. León Rosario v. Torres, supra, pág. 814. Dicho escrutinio es “más riguroso que el criterio tradicional mínimo pero menos que el del escrutinio estricto”. Hermina González v. Srio. del Trabajo, supra, pág. 679. Bajo este es-crutinio, para resistir el ataque constitucional la clasificación legislativa debe servir objetivos gubernamentales importan-tes y estar sustancialmente relacionada a la consecución de dichos objetivos. Reed v. Reed, 404 U.S. 71, 75 (1971); Craig v. Boren, 429 U.S. 190, 197 (1976). Sin embargo, dicho es-crutinio no lo hemos utilizado. Vélez v. Srio. de Justicia, supra, esc. 2.
Bajo el escrutinio deferencial o racional, las clasificacio-nes no se declaran inválidas a menos que no exista un interés legítimo del Estado en la clasificación cuestionada o que no pueda establecerse un nexo racional entre la clasificación y el interés estatal. Hermina González v. Srio. del Trabajo, supra, pág. 673. Bajo éste, si puede concebirse cualquier situación de hechos que justifique la clasificación, la misma debe decla-rarse válida. El peso de la prueba para demostrar que no hay un interés legítimo del Estado o no hay nexo racional recae sobre la parte que cuestiona su validez. Zachry International v. Tribunal Superior, supra; Vélez v. Srio. de Justicia, supra. Dicho criterio es generalmente utilizado para determinar la constitucionalidad de la legislación de naturaleza económica-social. Marina Ind., Inc. v. Brown Boveri Corp., supra; Vélez v. Srio. de Justicia, supra; Vda. de Miranda v. Srio. de Hacienda, 114 D.P.R. 11 (1983).
*688El escrutinio estricto le exige “al estado demostrar la existencia de un interés público apremiante o de superior jerarquía (compelling state interest) que justifique la cla-sificación y que la misma promueva necesariamente la conse-cución de ese interés”. Zachry International v. Tribunal Superior, supra, págs. 277-278. Dicho escrutinio será aplicado cuando la clasificación afecte derechos fundamentales o sea inherentemente sospechosa.
El estatuto impugnado permite llevar una acción por im-pericia médica “dentro de un año desde el momento en que el daño fue descubierto o debió haber sido descubierto con la debida diligencia”. Dicha norma (discovery rule) está ba-sada en la injusticia manifiesta que representa eliminar la causa de acción de una persona recipiente de un daño antes de que tenga una oportunidad razonable de descubrir su exis-tencia. Austin v. Litvak, 682 P.2d 41, 51 (Colo. 1984); Brown v. Mary Hitchcock Memorial Hosp., 378 A.2d 1138, 1139-1140 (1977); Frohs v. Greene, 452 P.2d 564, 565 (Or. 1969). Sin embargo, la disposición cuestionada también in-cluye un plazo absoluto, por el cual “en ningún caso se podrá iniciar la acción más tarde de dos años”. En Rodríguez v. Barreto, supra, resolvimos que dicho periodo se computa desde la fecha en que ocurrió el daño y no desde que lo supo o debió saberlo la parte agraviada. Por tanto, si una persona descu-bre la existencia del daño luego de transcurrido dicho tér-mino, su acción habrá prescrito antes de éste conocer su exis-tencia. Esta clasificación distingue entre demandantes con lesiones latentes y los que tienen el beneficio de descubrirlo antes de que transcurran los dos años. Jewson v. Mayo Clinic, 691 F.2d 405, 411 (1982); Shessel v. Stroup, 316 S.E.2d 155 (1984); Carson v. Maurer, supra; Heath v. Sears, Roebuck & Co., 464 A.2d 288, 295 (N.H. 1983). Establecida la exis-tencia de la clasificación, analicemos cuál es el escrutinio apli-cable al estatuto en cuestión.
*689En Estados Unidos, los tribunales estatales han utilizado los tres escrutinios al analizar estatutos de prescripción para casos de impericia médica, dependiendo si éstas consideran al derecho de acceso a los tribunales o a la reparación de agra-vios como un derecho fundamental. La mayoría de ellos ha sostenido la constitucionalidad de los estatutos utilizando el análisis tradicional. Examínense, entre otros: Anderson v. Wagner, supra, que resuelve que existe una base razonable para la clasificación y guarda una relación razonable y pro-pia para los propósitos de la ley; Jewson v. Mayo Clinic, supra, donde se dice que el estatuto no es totalmente irrele-vante al objetivo del estatuto y que la clasificación está lo suficientemente relacionada con ello para no hacerlo irracio-nal ; Rohrabaugh v. Wagoner, supra, que sostiene que el esta-tuto no inflige un derecho fundamental ni afecta una clase sospechosa; Chaffin v. Nicosia, 310 N.E.2d 867 (1974), donde se dictamina que el estatuto no es inconstitucional per se por existir una base razonable para la clasificación; Ross v. Kansas City Gen. Hosp. & Medical Ctr., 608 S.W.2d 397 (1980), que sostiene la validez del estatuto porque no está falto de una base razonable ni hay distinción alguna entre los miembros de cada clase. Véanse, además, Duffy v. King Chiropractic Clinic, 565 P.2d 435 (1977); Landgraff v. Wagner, 546 P.2d 26 (1976); Dunn v. St. Francis Hosp., Inc., 401 A.2d 77 (1979); McCarty v. Goldstein, 376 P.2d 691 (1962). Otros tribunales han declarado inconstitucional un estatuto como el presente al determinar que ni siquiera resiste el escrutinio tradicional. Austin v. Litvak, supra; Shessel v. Stroup, supra; Clark v. Singer, 298 S.E.2d 484 (1983). También se ha aplicado el escrutinio intermedio, se determinó que estaba envuelto un derecho sustantivo importante y requirió un escrutinio más riguroso que el racional. Carson v. Maurer, 424 A.2d 825 (N.H. 1980). Véanse, además, Jones v. State Board of Medicine, 555 P.2d 399, 411 (1976); Arneson v. Olson, 270 N.W.2d 125, 133 (1978); Johnson v. St. Vincent Hospital, *690Inc., 404 N.E.2d 585 (1980). Finalmente, algunas jurisdic-ciones le han aplicado el escrutinio estricto a legislaciones como la presente por entender que el derecho envuelto es de naturaleza fundamental. Kenyon v. Hammer, supra; Nelson v. Krusen, 678 S.W.2d 918 (Tex. 1984); Barrio v. San Manuel Div. Hosp., Magna Copper, 692 P.2d 280 (Ariz. 1984).
Este Tribunal ha resuelto que el derecho a llevar una ac-ción civil es un derecho fundamental y cualquier clasificación legislativa que afecte este derecho tendrá que resistir el aná-lisis de estricto escrutinio judicial. Torres v. Castillo Alicea, 111 D.P.R. 792, 801-802 (1981). Allí se dijo, citando con aprobación al profesor Tribe, lo siguiente:
Las clasificaciones legislativas y administrativas deben someterse a escrutinio estricto y su inconstitucionalidad de-cretarse en ausencia de justificación gubernamental apre-miante, si distribuyen beneficios o cargas de modo inconsis-tente con derechos fundamentales. A los fines de análisis de la igual protección, las clasificaciones pueden crear inequi-dades con impacto sobre derechos fundamentales, de dos maneras:
Primero, desigualdad respecto a una libertad, propiedad, u otro interés, como el interés en obtener un decreto judicial de divorcio, o en recibir beneficios de bienestar público, pue-den estructurarse de tal modo que impida o penalice el ejer-cicio de un derecho que está independientemente protegido contra intervención gubernamental. . . . Segundo, y más in-trínseco al concepto de igual protección, la desigualdad po-drá menoscabar directamente el acceso a, o los niveles de un derecho considerado fundamental en el sentido específico de que desviaciones de la igualdad en su disponibilidad o dis-frute son sospechosas. Estas desigualdades son particular-mente lesivas cuando intervienen con cualquiera de las dos mayores fuentes de legitimidad política y legal, a saber, la franquicia electoral y la acción civil, o con el ejercicio de opciones personales de intimidad. (Traducción y énfasis en el original.)
*691Anterior a ello, habíamos expresado que las condiciones limitativas del derecho de las personas a solicitar reparación debe interpretarse restrictivamente. Vázquez Negrón v. E.L.A., supra, pág. 25; Insurance Co. of P. R. v. Ruiz, 96 D.P.R. 175, 179 (1968). Es al Estado a quien le corresponde el peso de la prueba para demostrar la existencia de un inte-rés estatal apremiante, que la clasificación legislativa pro-mueve necesariamente dicho interés y que no existen medidas menos drásticas para alcanzar dicho fin. No lo ha hecho. Han intentado sostener la constitucionalidad del estatuto utili-zando el análisis tradicional. (9)
El propósito primordial del estatuto en consideración es “reducir y limitar el costo del seguro de responsabilidad para profesionales en el cuidado de la salud”. Véase el Informe de la Comisión de Hacienda de 25 de abril de 1976. El Informe Conjunto de la Comisión de lo Jurídico Civil para la Ley Núm. 74, expresa lo siguiente:
Alcance de la medida: El propósito de esta medida es establecer los mecanismos para asegurar la disponibilidad de un seguro de responsabilidad profesional médica e institu-ciones hospitalarias. (10)
La exposición de motivos de la Ley Núm. 55, supra, exr plica los motivos de la ley ante nuestra consideración:
*692La Ley núm. 74 de 30 de mayo de 1976 adicionó el Ca-pítulo 41 a la Ley núm. 77 de 19 de junio de 1957, según enmendada, conocida como Código de Seguros de Puerto Rico, con el fin de establecer los mecanismos necesarios para asegurar la disponibilidad de un seguro de responsabilidad profesional para médicos e instituciones hospitalarias. La medida fue adoptada en atención al problema de encareci-miento, escasez y pérdida del referido seguro que habían es-tado confrontando los médicos e instituciones hospitalarias en Puerto Rico y que trajo, como consecuencia, aumentos en los costos de los servicios de salud y serias limitaciones al ejercicio cabal y pleno de la medicina. Se pretendió, por tanto, prevenir y controlar un problema que acarreaba efec-tos adversos para la salud, el bienestar y la estabilidad del pueblo en general.
Durante el tiempo transcurrido desde la aprobación de la Ley núm. 74 hasta el presente, la situación que se intentó controlar se ha tornado aun más crítica, ya que en la actuali-dad sólo dos compañías de seguros están vendiendo la refe-rida póliza de responsabilidad profesional. Las primas a pa-garse han continuado en aumento y los términos bajo los cuales se expide dicha póliza ofrecen muy poca protección a los profesionales e instituciones de salud. Por razón de que con la Ley núm. 74 se exigió a los profesionales e institu-ciones de salud en Puerto Rico adquirir y mantener una pó-liza de responsabilidad profesional o evidenciar responsa-bilidad financiera hasta unos límites fijados en la misma ley, ios altos costos de la póliza se han constituido en una barrera económica que limita seriamente el ejercicio privado de la medicina.... (11) (Énfasis suplido.)
*693Una de las medidas encaminadas a lograr tal fin fue el establecimiento de términos de prescripción específicos para reclamaciones por impericia médica “independientemente de lo dispuesto en otra ley”. Resolvemos que dicho interés no puede catalogarse como apremiante. (12) Como se dijo en Kenyon v. Hammer, supra, pág. 976:
The act under consideration abolishes the discovery rule for many types of claims against health care providers, no matter how meritorious the claim. It is difficult to find a compelling or even legitimate interest in this. It may be argued, of course, that the high premiums in malpractice cases work ,an economic hardship on physicians and that, therefore, the special statute of limitations should be sustained as a necessary “relief measure” for health care providers. We doubt (the factual premise for such an argument. More importantly, however, we. believe that the state has neither a compelling nor legitimate interest in providing economic relief to one segment of society by depriving those who have been wronged of access to, and remedy by, the judicial system. If such a hypothesis were once approved, any profession, business or industry experiencing difficulty could be made the beneficiary of special legislation designed to ameliorate its economic adversity by limiting access to courts by those whom they have damaged. Under such a system, our constitutional guarantees would be gradually eroded, until this state became no more than a playground for the privileged and influential. We believe this is exactly what those guarantees were designed to prevent. (13)
*694Aun si fuera un interés apremiante, el Estado tendría que demostrar que la clasificación promueve “necesariamente” dicho interés. El caso de Kenyon v. Hammer, supra, pág. 977, se enfrenta también a este punto:
The question then is whether the abolition of the discovery rule is necessary to reduce malpractice premiums. It has been held that shortening the statute of limitations to the extent that claims are barred before they can reasonably be brought is neither rationally nor substantially related to such a goal and is so unreasonable and arbitrary that it violates the equal protection provisions of various state constitutions. Schwan v. Riverside Methodist Hospital, 6 Ohio St. 3d 300, 301-02, 452 N.E.2d 1337, 1339 (1983) (holding that even though the right to bring an action is not “fundamental” under the Ohio Constitution, the statute’s internal classifications between minors above and below the age of ten were not rationally related to a legitimate legislative objective and thus violated equal protection); cf. subsections (B), (C) and (D), of A.R.S. sec. 12-564; Clark v. Singer, 250 Ga. 470, 472, 298 SE.2d 484, 486 (1983) (finding “no rational basis for a limitation scheme which permits a medical malpractice wrongful death action if the patient dies within two years of the defendant’s negligent act but which bars [it] if the patient lives for two years [and then dies] . . . where the defendant is a doctor but not in other wrongful death cases”); Tafoya v. Doe, 100 N.M. 328, 670 P.2d 582, 585 (App. 1983) (treating a notice statute for claims against the state as a statute of limitations and holding that equal protection was violated when the notice statute was applied to minors who could not reasonably be expected to file notice of injury within one hundred and twenty days).
Al no encontrar que el estatuto persigue un interés esta-tal apremiante y, si lo hubiese, que la clasificación es necesa-*695na para la consecución de dicho interés estatal, o que no hay medidas menos drásticas para lograrlo, procede que se declare inconstitucional el Art. 41.090 del Código de Seguros por vio-lar el precepto constitucional de la igual protección de las leyes al establecer un plazo absoluto de dos años para iniciar la acción de daños.
HH hH HH
El otro ataque constitucional al artículo estriba en que se priva a los demandantes de su propiedad sin el debido pro-ceso de ley. (14) Alegan que al eliminársele su causa de acción sin que haya nacido les priva de su propiedad y su derecho a solicitar la reparación de agravios (Art. II, Sec. 4, Constitu-ción E.L.A.).
El análisis a utilizarse cuando se impugnan estatutos de prescripción por violar la cláusula del debido proceso de ley fue establecido a principios de siglo por el Tribunal Supremo de Estados Unidos en Wilson v. Iseminger, 185 U.S. 55, 62 (1902). Allí se dijo:
It may be properly conceded that all statutes of limitation must proceed on the idea that the party has full opportunity afforded him to try his right in the courts. A statute could not bar the existing rights of claimants without affording this opportunity; if it should attempt to do so, it would not be a statute of limitations, but an unlawful attempt to extinguish rights arbitrarily, whatever might be the purport of its provisions.
*696La Legislatura puede regular las causas de acción por negligencia siempre y cuando se le permita un tiempo razonable dentro del cual el agraviado pueda traer la acción. Barrio v. San Manuel, supra. Si el estatuto opera inmediatamente para eliminar el remedio existente, o dentro de un periodo de tiempo tan corto que no le da a la parte perjudicada una oportunidad razonable para ejercitar la acción, el estatuto es inconstitucional. Stephens v. Snyder Clinic Ass’n, supra, pág. 233; Sax v. Votteler, 648 S.W.2d 661, 665 (Tex. 1983); Opalko v. Marymount Hosp., Inc., 458 N.E.2d 847, 849 (Ohio 1984); Ross v. Kansas City, 608 S.W.2d 397, 400 (1980); Laughlin v. Forgrave, 432 S.W.2d 308, 314 (1968). Una regulación que elimina la causa de acción antes de que ésta pueda interponerse legítimamente constituye una abrogación de dicho derecho. Kenyon v. Hammer, supra, pág. 966; Barrio v. San Manuel, supra, pág. 283; Sax v. Votteler, supra, pág. 666; Saylor v. Hall, 497 S.W.2d 218 (1973); Kennedy v. Cumberland Engineering Co., Inc., 471 A.2d 195, 198 (R.I. 1984).
La opinión y resolución del Tribunal Superior de Bayamón que declara inconstitucional el estatuto, citando al informe anual para el año fiscal 1976-77 de la Administración del Fondo de Compensación al Paciente, describe el efecto del término prescriptivo sobre las acciones por impericia médica:
Es de rigor destacar que de dicho informe surgen las si-guientes estadísticas que se utilizan para justificar la reduc-ción de los términos de prescripción, en ánimo de abaratar el costo del seguro: “Según estadísticas recopiladas por el Har[t]ford Insurance Company aproximadamente sólo el 15% de todas las reclamaciones que finalmente se le cargaran a una póliza, se conocerán desde el primer año. Otro 30 % se identificará en el segundo año y otro 30% en el tercer año. El restante 25 % no se conocerá hasta los años subsiguientes.” Estas estadísticas permiten concluir que al limitar a dos años las reclamaciones médicas hospitalarias quedan fuera de la posibilidad de establecer una reclamación alrededor del *69755% de las personas que sufren daños como consecuencia del acto negligente de un médico. Exhibit IX, pág. 63.
El término prescriptivo del Art. 41.090 del Código de Seguros, en su plazo absoluto, puede tener el efecto de exigirle a los demandantes cumplir con lo imposible: demandar antes de que tengan conocimiento de su causa de acción. Nelson v. Krusen, supra, pág. 923. (15) La inconstitucionalidad del estatuto en dichos términos estriba en que trata a todos los daños en forma igual. Sin embargo, hemos resuelto que no todos los daños son iguales. En Rivera Encarnación v. E.L.A., 113 D.P.R. 383, 386 (1982), dijimos que:
La dificultad reside en la variedad de circunstancias en que se da el problema del conocimiento del daño. Hechos distin-tos requieren soluciones diversas. Entre las diversas catego-rías de hechos se hallan la de los daños sucesivos o continua-dos; la de los daños instantáneos y permanentes; la del daño cuya extensión o cuantía no se manifiesta de inmediato; la del daño embrionario o latente, no identificable hasta el transcurso de determinado tiempo; la del daño que se oculta dolosamante por el autor; la de los daños múltiples, algunos de los cuales no son descubribles hasta más tarde; y la del ■daño desconocido, que no viene a detectarse hasta tiempo después del acto culposo. (Énfasis suplido.) (16)
*698Analizando la constitucionalidad de un estatuto similar al nuestro, donde también se establece un plazo absoluto de dos años, el Tribunal Supremo del estado de Texas en Nelson v. Krusen, supra, pág. 923, resuelve que:
The limitation period of article 5.82, section 4, if applied as written, would require the Nelsons to do the impossible —to sue before they had any reason to know they should sue. Such a result is rightly described as “shocking” and is so absurd and so unjust that it ought not be possible. Hays v. Hall, 488 S.W.2d 412, 414 (Tex. 1972); Gaddis v. Smith, 417 S.W.2d 577, 580-581 (Tex. 1967). Deferring to the legislative imposition of such an unreasonable condition would amount to an abdication of our judicial duty to protect the rights guaranteed by the Texas Constitution, the source and limit of legislative as well as judicial power. This, we cannot do. We hold that article 5.82, section 4 of the Insurance Code is unconstitutional, under the open courts provision, to the extent it purports to cut off an injured person’s right to sue before the person has a reasonable opportunity to discover the wrong and bring suit.
Resolvemos que el término prescriptivo también viola la cláusula constitucional del debido procedimiento de ley.
Por los fundamentos antes expuestos, se resuelve que el texto de la última oración del inciso (1) del Art. 41.090 del Código de Seguros es inconstitucional por violar el Art. II, Sec. 7 de la Constitución de Puerto Rico. Se dictará sentencia que confirme la del Tribunal Superior, Sala de Bayamón, y que revoque la del Tribunal Superior, Sala de San Juan. Se devolverán los casos a sus respectivas salas de instancia para la continuación de los procedimientos a tenor con lo aquí resuelto.
Los Jueces Asociados Señores Negrón García y Alonso Alonso se unen a la totalidad de la opinión y el Juez Asociado Señor Negrón García emitió también opinión concurrente. La Juez Asociada Señora Naveira de Rodón emitió opinión con-currente uniéndose a las partes I y III. El Juez Presidente *699Señor Pons Núñez concurre en el resultado sin opinión. El Juez Asociado Señor Rebollo López emitió opinión disidente. El Juez Asociado Señor Hernández Denton no intervino.
—O—

(1) Recursos O-86-190 y O-85-250.


(2) Sensación anormal, rara, alucinatoria, táctil, térmica, etc., de los sentidos o de la sensibilidad general. Diccionario Terminológico de Ciencias Médicas, 8va ed., Barcelona, Ed. Salvat, 1963, pág. 910.


(3) Esta interpretación era la utilizada en los casos anteriores a la Ley Núm. 74 de 1976, en la que era de aplicación el Art. 1868 del Código Civil, 31 L.P.R.A. see. 5298. Véase Colón Prieto v. Géigel, 115 D.P.R. 232 (1984).


(4) Recurso R-85-248.


(5) Operación de extirpar parcial o totalmente el útero por vía vaginal o abdominal. Diccionario Terminológico de Ciencias Médicas, op. cit., pág. 609.


(6) W. A. Aitken, Medical Malpractice: The Alleged “Crisis” in Perspective, 637 Ins. L.J. 90, 96 (1976); B. A. Oster, Medical Malpractice Insurance, 45 Ins. Counsel J. 228 (1978); H. A. Learner, Restrictive Medical Malpractice Compensation Schemes, 18 Harv. J. on Legis. 143 (1981); D. Louisell y H. Williams, Medical Malpractice, California, Matthew Bender Co., Inc., 1986, T. 2, Sec. 20-07. El Informe Anual de la Administración del Fondo de Compensación al Paciente para el año fiscal 1976-77 nos dice:
“En retrospección, sin embargo, hay que concluir que Puerto Rico nunca ha sido afectado por todos los elementos constitutivos de una verdadera crisis en la suscripción del seguro de responsabilidad profesional para mé-dicos y hospitales. Lo que sí existió fue un pánico momentáneo motivado con-juntamente por el cierre parcial en la disponibilidad de este seguro y por el encarecimiento de su costo, según antes se ha descrito.”


(7) Otras fuentes indican la posibilidad de que las alzas se deban tam-bién a la “inercia o apatía de algunos médicos que no quieren acogerse a un seguro de malpractice”. Véanse los Informes Anuales de la Administración del Fondo de Compensación al Paciente para los años 1982-83, pág. 7; años 1983-84, pág. 7; años 1977-78, pág. 7.


(8) Véanse: Austin v. Litvak, 682 P.2d 41, 51 (Colo. 1984); Kenyon v. Hammer, 688 P.2d 961, 978 (Ariz. 1984); Carson v. Maurer, 424 A.2d 825, 833 (N.H. 1980); Brown v. Mary Hitchcock Memorial Hosp., 378 A.2d 1138 (1977); M. Firestone, Prescription — What You Don’t Know Can Hurt You, 58 Tul. L. Rev. 1547 (1984).


(9) Aparentemente guiados por la utilización de dicho análisis por este Tribunal en Vázquez Negrón v. E.L.A., 109 D.P.R. 19, 25 (1979) y Lind Rodriguez v. E.L.A., 112 D.P.R. 67, 68 (1982). Sin embargo, la clasificación en controversia en Vázquez Negrón v. E.L.A., supra, era sustancialmente diferente, ya que diferenciaba entre médicos que laboran exclusivamente para el Estado y médicos particulares; no estaba allí envuelto un derecho fundamental del reclamante.


(10) Aparentemente dicho objetivo fue logrado rápidamente, ya que va-rios informes de la Administración del Fondo de Compensación al Paciente indican que la disponibilidad del seguro por impericia médica estaba ase-gurada. Véanse: Informe anual 1981-82, pág. 1; Informe 1980-81, pág. 9; Informe 1978-79, pág. 8. El plazo absoluto de dos años es uno de los meca-nismos creados para lograr este fin.


(11)En cuanto al encarecimiento de las pólizas de seguro, las medidas adoptadas aparentemente han resultado infructuosas para aliviar el pro-blema. Ello se demuestra con el hecho de que la Oficina del Comisionado de Seguros de Puerto Rico autorizó un aumento global de 7.3% en el nivel de tipos de primas correspondientes el 24 de junio de 1985, el cual se hizo efec-tivo a partir del 30 de junio de 1985. Este aumento global cubre un ámbito desde un 41.4% de aumento autorizado para el seguro de los endocrinólogos hasta un 108.4% de aumento autorizado para los pediatras que practican cirugía menor.


(12) ei Procurador General sostiene que el propósito del estatuto es “el bienestar y la estabilidad del pueblo en general” como menciona la Exposi-ción de Motivos. Sin embargo, las citas transcritas demuestran que el motivo primordial es el expresado, ya que los costos del cuidado de salud suben como consecuencia de los seguros, como expresa la propia Exposición. El efecto práctico de la legislación es beneficiar a los profesionales en el cui-dado de la salud, las instituciones para el cuidado de la salud y las com-pañías aseguradoras.


(13) En Torres v. Castillo Alicea, 111 D.P.R. 792, 801 (1981), expresa-mos que “no es forzoso concluir ‘que un precepto que viole una prohibición constitucional sea constitucional meramente porque el motivo de la Legisla-*694tura sea laudable, o porque la ley fuera de naturaleza general y uniforme en su aplicación o fuese adoptado como medida de economía para hacer frente a una situación inusitada. El objeto de una disposición constitucional es una cosa. Los medios a través de los cuales se logra ese objeto es otra’ ”. Véase Durand v. Sancho Bonet, Tesorero, 50 D.P.R. 940, 943 (1937).


(14) Sobre dicha cláusula constitucional apuntamos en Amy v. Adm. Deporte Hípico, 116 D.P.R. 414, 420 (1986):
“Después de todo, el debido proceso de ley, encarna la esencia de nues-tro sistema de justicia. Su prédica compendia elevados principios y valores que reflejan nuestra vida en sociedad y el grado de civilización alcanzado. Es herencia de nuestros antepasados, fruto de nuestro esfuerzo colectivo y nues-tra vocación democrática de pueblo.”


(15) Varios autores han criticado lo injusto que resulta eliminar una causa de acción al comenzar a correr el término prescriptivo antes de que el agraviado sepa siquiera de su existencia. Véanse: S. Sacks, Statutes of Limitations and Undiscovered Malpractice, 16 Clev.-Mar. L. Rev. 65 (1967); T. Lambert y P. Rheingold, Comments on Recent Important Personal Injury (Tort) Cases, 28 NACCA L.J. 63, 158 (1961); K. Webb, Recent Medical Malpractice Legislation — A First Checkup, 50 Tul. L. Rev. 655, 673-674 (1976).


(16) “También apunta hacia la posible inconstitucionalidad de la aludida cláusula de dos años la situación de daños embrionarios, esto es, aquellos que no se manifiestan en forma reconocible hasta transcurrido un periodo mayor de años, en cuno caso la acción para su indemnización estaría pres-crita al conocerse el daño. A nuestro juicio esto podría conllevar, el privar de un derecho sin el debido proceso de ley.” (Énfasis nuestro.) H. Brau Del Toro, Los daños y perjuicios extracontractuales en Puerto Rico, Pubs. J.T.S., Suplemento 1983, pág. 69.